SUPREME COURT OF ARIZONA

STACI BURK, a single woman,       )            Arizona Supreme Court
                                  )            No. CV-20-0349-AP/EL
             Plaintiff/Appellant, )
                                  )            Pinal County
                 v.               )            Superior Court
                                  )            No. S1100CV202001869
DOUG DUCEY, in his official       )
capacity as Governor of the       )
State of Arizona, et al.,         )            FILED: 01/05/2021
                                  )
            Defendants/Appellees. )
__________________________________)


                                   Decision Order

     A panel consisting of Chief Justice Brutinel, Vice Chief Justice

Timmer, Justice Gould, and Justice Lopez has considered this election

appeal.     The    Court    has   considered    the   record,     the   trial   court’s

December 15, 2020 minute entry, and the briefing of Appellant Staci

Ward and Appellees Maricopa County and the Secretary of State.

     The    Secretary      duly   certified    the    statewide     canvass     and,   on

November 30, 2020, she and the Governor signed the certificate of

ascertainment for presidential electors, certifying that in Arizona

the Biden Electors received the highest number of votes cast and were

duly elected Presidential Electors.

     Under A.R.S. § 16-673, an “elector contesting a state election

shall,    within   five    days   after   completion     of   the    canvass     of    the

election and declaration of the result thereof by the secretary of

state or by the governor, file in the court ... a statement in
Arizona Supreme Court No. CV-20-0349-AP/EL
Page 2 of 6


writing”       that     sets    forth    “[t]he       name      and   residence       of   the       party

contesting the election, and that he is an elector of the state and

county in which he resides,” along with “[t]he name of the person

whose right to the office is contested,” “[t]he office the election

to     which       is   contested,”          and    “[t]he      particular        grounds       of     the

contest.”          The statute also requires, in subsection B, “The statement

shall be verified by the affidavit of the contestor that he believes

the matters and things therein contained are true.”

       The     contest        here   failed,        first,      because      Appellant     is    not     a

qualified elector under A.R.S. § 16-121(A).                               Arizona law provides

that    a    person     who     is    qualified       to   register       to   vote    and    who     has

registered to vote is “deemed a qualified elector for any purpose for

which such qualification is required by law,” which would include

bringing       a    challenge        under     A.R.S.      §§   16-672     and    -673.      (Emphasis

added).        See Kitt v. Holbert, 30 Ariz. 397, 400 (1926) (“It is ...

obvious that the statement of contest must set forth specifically

that    the    contestant        is     such       elector.”).         And     although      Appellant

argues       that       the    cancellation           of     her      voter      registration         was

questionable, she admits that she was well aware before the election

that she would not be able to vote in the general election.                                  There is

nothing before the Court to indicate that Appellant timely contacted

the appropriate authorities to correct any problems with her voter

registration.           An election challenge under A.R.S. § 16-672 is not the

proper vehicle to reinstate voter registration.                           We therefore affirm
Arizona Supreme Court No. CV-20-0349-AP/EL
Page 3 of 6


the   trial   court   ruling       granting      the     Appellees’        motion    to    dismiss

because Appellant was not a qualified elector who was statutorily

authorized to bring an action under A.R.S. § 16-673.

      Second, Appellant failed to file a timely contest that complied

with the election challenge statutes.                   Because the time challenges in

election      statutes    are      to    be      strictly          construed,    courts         have

repeatedly     held   that      the     five-day        limit      for    statutory       election

challenges means five calendar days. See Smith v. Bd. of Dirs., Hosp.

Dist. No. 1, 148 Ariz. 598, 599 (App. 1985) (election contest) and

Bedard   v.   Gonzales,      120    Ariz.     19,     20    (1978)       (nomination      petition

challenge);     accord     Bohart       v.      Hanna,      213     Ariz.     480,       482   ¶   6

(2006)(noting     “the     requirement           that       time     elements       in    election

statutes be strictly construed” in a nomination petition appeal).

Notwithstanding the fact that the election contest statutes do not

include intermediate Saturdays, Sundays and legal holidays, “[t]he

court will continue to adhere to the rule that if the fifth day for

filing   an    election   appeal        falls    on     a   Saturday,       Sunday,      or    state

holiday, a notice of appeal will be deemed timely if filed on the

next business day.” Bohart, 213 Ariz. at 482 ¶ 7 n.2.                                    Here, the

canvass was completed and declared on November 30, 2020; the five-day

deadline expired on Saturday, December 5, 2020, and a statutorily

compliant contest therefore needed to be filed no later than Monday,

December 7, 2020.         Although Appellant filed her contest on December

7, it was not verified by the Appellant’s affidavit.
Arizona Supreme Court No. CV-20-0349-AP/EL
Page 4 of 6
       Appellant argues that subsequent amendments cured any defect.

However,      almost       a    century     ago       this   Court       held    that    “we    are

constrained both by reason and authority to hold that a statement of

contest in an election contest may not be amended, after the time

prescribed by law for filing such contest has expired, by adding

thereto averments of a jurisdictional nature.”                               Kitt, 30 Ariz. at

406.     Appellant asks the Court to excuse the statutory deadlines

because of personal circumstances, and she claims that enforcing the

statutory deadlines would “suppress this challenge on technicalities

and procedure.”        However, election contests are “purely statutory and

dependent     upon     statutory         provisions      for     their       conduct.”   Fish    v.

Redeker, 2 Ariz. App. 602, 605 (1966). These technicalities are the

laws that govern election contests.                     See Donaghey v. Att’y Gen., 120

Ariz.   93,    95    (1978)(stating,           “The    failure    of     a    contestant   to    an

election to strictly comply with the statutory requirements is fatal

to his right to have the election contested,” and observing, “The

rationale for requiring strict compliance with the time provisions

for    initiating      a       contest    is    the     strong    public        policy   favoring

stability and finality of election results”).                          Likewise, “we are not

permitted to read into” the election challenge statute “what is not

there,” which would include the ability to file an untimely amendment

to meet the statutory verification requirement.                           Grounds v. Lawe, 67

Ariz. 176, 187 (1948).             See also Kitt, 30 Ariz. at 400 (rejecting the

contestor’s attempt to amend the statement of contest to include an
Arizona Supreme Court No. CV-20-0349-AP/EL
Page 5 of 6
allegation    that     he    was   an   “elector    of    the   particular    political

subdivision from which the officer whose election is contested is

chosen,”     because        “the   statement       of    contest   must      set   forth

specifically that the contestant is such elector,” notwithstanding

the contestor’s allegation that he was a citizen and resident of the

political subdivision).

     Appellant correctly notes that the contest was not dismissed on

substantive grounds.          We affirm the dismissal based on the lack of

standing and the failure to file a timely verified election contest.

We deny Appellees’ request for attorney fees under A.R.S. § 12-349

because the statutes are unclear about who is an “elector” that can

bring a challenge and the deadline to file the contest.

     DATED this 5th day of January, 2021.

                                            ______/s/_______________
                                            Robert Brutinel
                                            Chief Justice
Arizona Supreme Court No. CV-20-0349-AP/EL
Page 6 of 6


TO:
Staci Burk
Brett William Johnson
Colin P Ahler
Derek Flint
Ian R Joyce
Roopali H Desai
D Andrew Gaona
Kristen M Yost
Thomas P Liddy
Emily M Craiger
Joseph I Vigil
Joseph Branco
Joseph Eugene La Rue
Kevin D White
Rebecca Padilla
Amanda Stanford
Kristi Youtsey Ruiz